DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11/4/2019 for application number 16/673,334. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Response to arguments
Claims 29-50 are currently pending in the present application, with Claims 29, 43, and 50 being independent. 
In the Office Action, Claims 29-50 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-28 of US 10,474,735 B2; Claims 29-42 are rejected under U.S.C. 112(f); Claims 29-37, 39- 40, 43-48 and 50 are rejected under § 103(a) as allegedly being unpatentable over Butler (U.S. Pub. 2008/0046562), Junuzovic (U.S. Pub. 2014/0063174), NPL "Distribute paths to separate layers" by "Mel", and NPL "Mahemoff's Podcast Blog"; Claim 38 is rejected under § 103(a) as allegedly being unpatentable over Butler, Junuzovic, Mel, Mahemoff, and Veach (U.S. Pat. No. 7,349,876); Claims 41, 42, and 49 are rejected under § 103(a) as allegedly being unpatentable over Butler, Junuzovic, Mel, Mahemoff, and Said (U.S. Pub. 2004/0098175). 
Double Patenting rejection Regarding the rejection, since the claims of the present application may change, Applicant reserves reply until this is the only outstanding issue. 
35 U.S.C. §112(f) 
Regarding Claims 29-42 the Examiner alleges that "a Replay Manager" in Claim 29 is a generic place holder and therefore invokes § 112(f) interpretation of the claims. Applicant respectfully disagrees. 
The Examiner must give claims their broadest reasonable interpretation, in light of and consistent with the written description of the invention in the application. A claim 
Application Serial No.: 16/673,334Attorney Docket No.: 10333-2000701claims should not be interpreted under § 112(f). The presumption can be rebutted when the claim limitations recite functions without reciting sufficient structure, material or acts to entirely perform the recited function. The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function."' Williamson, 792 F.3d at 1349 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
"[W]hen the disclosed structure is a computer programmed to carry out an algorithm, 'the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm."' MPEP 2181(II)(B) (citation omitted). In particular, the "specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer." Id. "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task."' Id. "Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Id. 
The specification of the instant application contains sufficient disclosure to transform a general purpose microprocessor to a special purpose computer. As one example, paragraphs 26, 34-36, 40, FIGs. 1 and 2 of the present application discuss and illustrate that the replay manager calculates and displays various data. As another example, FIGs. 3-4 disclose algorithms performed by the Replay Manager. The Specification goes on to discuss other examples of the operation of the Replay Manager, for example in FIGs. 5-13. Thus, the term "Replay Manager" is not a generic place holder for "means" or "step." A person of ordinary skill in the art would understand that the term, in view of the specification, defines a special 11 
Application Serial No.: 16/673,334Attorney Docket No.: 10333-2000701purpose computer that is programmed to perform calculation, processing and display, among other functions. 


Examiner response:




Applicant argues:


As discussed above, the specification sufficiently discloses algorithms to transform a general purpose microprocessor to the special purpose computer. See Aristocrat Tech v. Intern. Game, 521 F.3d 1338. The structure of the "Replay Manager" is therefore the special purpose computer as programmed to perform the disclosed algorithms. For at least the foregoing reasons it is respectfully asserted that Claims 29-42 should not be interpreted under 35 USC 112(f) and it is hereby requested that the rejection be withdrawn. 
35 U.S.C. $103(a) rejection of independent Claims 29, 43 and 50 Regarding the § 103(a) rejection of independent Claim 29, the Examiner contends that each element of the claim is taught, suggested or rendered obvious by the combination of Butler, Junuzovic, Mel and Mahemoff. Applicant respectfully disagrees at least because the use of individual elements from the references suggests that the Examiner is merely considering whether the differences are obvious, not whether the invention as a whole is obvious. The Examiner appears to be using Applicant's claim as a template and selecting individual elements from each reference in a hindsight reconstruction of Applicant's claimed invention. As the Federal Circuit explained in In re Gorman, 933 F.2d 982 (Fed. Cir. 1991), it is impermissible "simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from references to fill the gaps." In re Gorman, 933 F.2d 982, 987, (Fed. Cir. 1991). See also Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 1138 (Fed. Cir. 1985). The U.S. Supreme Court has held that a claimed invention may not be dissected into discrete elements and the elements evaluated in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89 (1981). Therefore, the rejection should be withdrawn for at least this reason. 
12 
Application Serial No.: 16/673,334 
Attorney Docket No.: 10333-2000701 
To establish a prima facie case of obviousness under 35 U.S.C. § 103(a) based upon a combination of references, the cited combination of references must disclose, teach or all elements/features/steps of the claim at issue. See, e.g., In re Dow Chemical Co., 837 F.2d 469, 473 (Fed. Cir. 1988) and In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). 
At the very least, the cited references fail to disclose "a scaled overlay layer for displaying usage information at a zoom level to match a zoom level of a displayed webpage," as recited in Claim 29. The Examiner concedes that Butler fails to disclose the zoom-related features and relies on Junuzovic as allegedly remedying this deficiency. 
The Examiner generally alleges that the zoom-related features are disclosed in Junuzovic (par. 87) because an "overlay layer [is not] anchored to an item so that when an item is enlarged the annotations are not." (Office Action, page 10). 
However, enlarging items while not enlarging annotations in Junuzovic is not the equivalent of the claimed zoom-related features. Junuzovic (par. 87) discusses magnifying annotations according to zooming in on an item on a web page; and enlarging an item on a webpage while not enlarging the annotations. The claim requires displaying usage information at a zoom level matching the zoom level of a displayed webpage. Junuzovic is simply silent as to matching zoom levels of a displayed webpage or even considering zoom levels of the displayed webpage at all. Therefore, Junuzovic fails to disclose "a scaled overlay layer for displaying usage information at a zoom level to match a zoom level of a displayed webpage." Butler, Mel and Mahemoff fail to remedy this deficiency. Accordingly, independent Claim 29 is patentable over the cited references for at least this reason, and the § 103(a) rejections should be withdrawn. 
Additionally, regarding the claimed layers, the Examiner appears to combine all the layer-related recitations together as being disclosed on three pages of Non- Patent Literature by "Mel." (Office Action, page 9): 
13 
Application Serial No.: 16/673,334
Attorney Docket No.: 10333-2000701 
However Mel teaches: of an additional :hird layer and the second object is in the overlay not the third layer (Mel: Pages 1-3, line Mel teaches of putting different elements on separate layers, it would be obvious to move the second object to an additional layer, and also inheritant to Mel that the layers do not affect each other, that is the purpose of a layering). 
As an initial matter, Applicant notes that the Mel NPL reference provided with the Office Action, is not legible enough to ascertain its applicability: 

    PNG
    media_image1.png
    385
    362
    media_image1.png
    Greyscale
 
Should the Examiner continue to rely on Mel, Applicant requests a legible copy of Mel. 
Further, 37 C.F.R. § 1.104(c), entitled "Rejection of Claims," requires that "the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified." In the Office Action, the Examiner appears to assert that Mel discloses multiple claim limitations but those limitations were not specified. (Office Action, page 9). Instead, the Examiner generally stated that Mel discloses "of an additional third layer and the second object is in the overlay not the third layer," without specifying how this language, which is different from the claimed recitations, maps to the claimed recitations. Further, the Examiner failed to 14 

Examiner response:

Try this link sorry the office makes NPL look bad.
https://web.archive.org/web/20140708015608/http://www.melsbrushes.co.uk/distribute-paths-to-separate-layers-illustrator-tutorial/



Application Serial No.: 16/673,334Attorney Docket No.: 10333-2000701designate which parts of Mel are being relied upon and generally stated that "Mel teaches of putting different elements on separate layers," citing pages 1-3 of Mel. Therefore, since the Examiner cited 3 pages of a reference as disclosing multiple unspecified claim limitations, he did not designate a portion of the reference relied upon "as nearly as practicable." Thus, this Office Action is incomplete and the next Office Action may not be made final. Applicant requests that in the next Office Action, the Examiner follow 1.104(c), cite a more specific portion of the reference and specify which recitations of the claims are allegedly being disclosed in the reference. 
Notwithstanding the above, Applicant believes the Mel reference fails to disclose the layers-related features of the claims. The Examiner alleges that Mel teaches "an additional third layer and the second object is in the overlay not the third layer." (Office Action, page 9). Mel appears to be at beast an "Illustration tutorial" for layering images when designing graphics. However, layering images in illustrations is not the equivalent of having multiple HTML stack layers, including a content layer, a scaled overlay layer, a fixed overlay layer, and including webpage objects, usage information or HTML objects, as claimed. First, the claimed layers include varying configurations or formats whereas Mel's layers are all the same. Second, the claimed layers contain webpage objects, usage information or HTML objects whereas Mel's layers include images. For at least these reasons, Mel's "Illustration tutorial" fails to disclose "an HTML stack of layers," and layer-related features, as claimed. 
The Examiner further alleges that "Mel teaches of putting different elements on separate layers [and] it would be obvious to move the second object to an additional layer, and also inheritant [sic] to Mel that the layers do not affect each other, that is the purpose of a layering." (Office Action, page 9). Applicant disagrees. As discussed above, Mel, an illustration tutorial, at best teaches layering images. It does not teach or suggest putting different elements on separate layers as alleged by the Examiner. Further, MPEP § 2112(IV) states, in part, that "[t]he 15 
Application Serial No.: 16/673,334Attorney Docket No.: 10333-2000701fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic." Layers not affecting each other is not specified in Mel. 
Finally, while the Examiner has offered an explanation as to how Butler could be modified to achieve the claimed invention, the Examiner has failed to identify support for a finding that one of ordinary skill in the art would have been motivated to make such modifications, in the manner claimed, at the time of invention. (Office Action, page 9) That is, "mov[ing] the element list to a different layer for a predictable result of better organizing information" is not substantiating evidence that the combination 
Regarding the § 103(a) rejections of independent Claims 43 and 50, these claims include similar recitations as independent Claim 29 and are therefore patentable over the cited references, Butler, Junuzovic, Mel and Mahemoff, for similar reasoning. 


Examiner response:
All Mel is used for is to show it would be obvious to separate elements onto another layer, which it does.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 29-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US 10474735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of conference synchronizing templates in a conference presentation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are claims 29-50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

MPEP 2181(I) sets forth a 3-prong analysis for applying § 112(f) when, if the claim limitations fails any of the 3 prongs, the claim limitation is not interpreted under 35 U.S.C 112(f), the 3-prongs are summarized as follows: 
the claim limitation uses the term “means” or a term as a substitute for “means” that 
is generic placeholder (also called a nonce term or a non-structural term having no 
specific structural meaning) for performing the claimed function; 
the phrase “means” or the generic placeholder is modified by functional language, 
typically linked by the transition word “for” (e.g., “means for”) or another linking word; 
the phrase “means” or the generic placeholder is not modified by sufficient structure 
or material for performing the claimed function.

Claims 29-42, invoke 35 U.S.C. 112(f) because for example, claim 29 has the generic place holder for means “a replay Manager”, so therefore prong 1 is satisfied.  The generic placeholder is linked with the transition word "for", therefore prong 2 is satisfied.  The phrase is also not modified by sufficient structure or material for performing the claimed function, so prong 3 is satisfied, less technically, if for instance, this claim said the storage unit is a memory, then the claim limitation would fail prong 3 and not invoke 35 U.S.C 112(f).

Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The structure is a computer figure 1, 138. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 29-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-28 Application No. US 10474735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, as follows, claim 1 is provided for exemplary purposes: claim 29, 43 and 50 are similar in scope to claim 1 and rejected for similar reasons.  The dependent claims are similar to dependent claims 2-14 of US US 10474735 B2.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	

Claims 29-37, 39-40, 43-48 are rejected under pre-AIA  103(a) as being unpatentable by Butler U.S. 2008/0046562 A1 (hereinafter, “Butler”) in view of Junuzovic et al. 2014/0063174 A1 (hereinafter, “Junuzovic”) in view of Mel internet publication “Distribute paths to separate layers” 8/23/2009 (hereinafter, “Mel”) http://melsbrushes.co.uk/distribute-paths-to-seperate-layers-illustrator-tutorial  in view of Mahemoff NPL “Mahemoff's Podcast Blog”  March 31st, 2008 (hereinafter, “Mahemoff”) https://softwareas.com/cross-domain-communication-with-iframes/.


Regarding claim 29, Butler teaches:
29. (New) A system comprising: 

a database configured for storing information regarding webpages displayed during a web session and user events occurring during the web session (Butler: [0044-0047] Butler teaches of page archival saving webpages in a server with a database,  [0027], Fig. 1, Butler teaches of collecting information and sending it the server); 

an Analytics Engine configured for obtaining usage information relating to the web session [0027], Fig. 1, Butler teaches of collecting information and sending it the server); and 

a Replay Manager configured for replay of the web session using the usage information ([0047-0054] replaces user clicks and usage information); 


wherein the Replay Manager is configured to utilize an HTML stack of layers comprising: a content layer for use in displaying webpage objects ([0047-0048] each webpage, webpage containing elements); and 


a fixed overlay layer for displaying usage information at a zoom level that is fixed and independent of a displayed webpage zoom level ([0047-0048] site overlay), 


3, and fixed overlay layer HTML objects overlay content layer HTML objects ([0047-0048] site overlay overlays webpage objects); and 




wherein the Replay Manager comprises a Zoom Coordinator configured to enable, during the replay of the web session ([0052] teaches of visualizing user interaction via a heat map), 


Butler does not appear to teach:


wherein the zoom level of the displayed usage information is adjustable to be fixed 


to vary to match the zoom level of the displayed web page;

a scaled overlay layer for displaying usage information at a zoom level to match a zoom level of a displayed webpage;

and scaled overlay layer HTML objects
 
wherein the HTML stack of layers is ordered such that scaled overlay layer HTML objects overlay content layer HTML objects


However Mel teaches:
of an additional third layer and the second object is in the overlay not the third layer (Mel:  Pages 1-3, line Mel teaches of putting different elements on separate layers, it would be obvious to move the second object to an additional layer, and also inheritant to Mel that the layers do not affect each other, that is the purpose of a layering);
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Mel before him at the time of invention was made, to modify the cited prior art to include separating the elements into separate layers as taught by Mel in order to move the element list to a different layer for a predictable result of better organizing information. (Mel: Page 1, line 3 see to organize everything better).

However Junuzovic teaches:



wherein the zoom level of the displayed usage information is adjustable to be fixed 


to vary to match the zoom level of the displayed web page;

a scaled overlay layer for displaying usage information at a zoom level to match a zoom level of a displayed webpage (Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);

and scaled overlay layer HTML objects  
wherein the HTML stack of layers is ordered such that scaled overlay layer HTML objects overlay content layer HTML objects (Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Junuzovic before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Junuzovic for a predictable result of zooming in only on a desired layer.


However Mahemoff teaches:

wherein the Replay Manager is configured to enable communication of usage information between the scaled overlay layer and the fixed overlay layer.(Mahemoff: page 5, teaches of writing so that different I-frames can communicate with each other, by definition if they can communicate with each other than by definition each layer are enabled to communicate with each other including the scaled layer)

(Mahemoff: Teaches that any window can get a handle from any other window in a hierarchy).


Regarding claim 30, Mahemoff teaches:
30. (New) The system of claim 29, wherein the HTML stack of layers is a z-index based stack, wherein the Replay Manager is configured to enable communication of usage information between the scaled overlay layer and the fixed overlay layer, and wherein the Replay Manager is configured to enable communication of usage information from an object located within the scaled overlay layer to an object located within the fixed overlay layer.  (Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Junuzovic before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Junuzovic for a predictable result of zooming in only on a desired layer.


Regarding claim 31, Mahemoff
(Mahemoff: page 5, teaches of writing so that different I-frames can communicate with each other, by definition if they can communicate with each other than by definition each layer are enabled to communicate with each other including the scaled layer)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Mahemoff before him at the time of invention was made, to modify the cited prior art to include two way communication between layers as taught by Mahemoff for a predictable result of allowing layers to get handle's from each other (Mahemoff: Teaches that any window can get a handle from any other window in a hierarchy).


Regarding claim 32, Junuzovic teaches:
32. (New) The system of claim 29, wherein the HTML stack of layers is ordered such that, when HTML objects are displayed at least partially in the same display location, scaled overlay layer HTML objects overlay content layer HTML objects, and fixed overlay layer HTML objects overlay content layer HTML objects and scaled overlay layer HTML objects.  (Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);


Regarding claim 33, Junuzovic teaches:
433. (New) The system of claim 29, wherein the zoom coordinator is configured to: display webpage content objects in the content layer; display first usage information in the scaled overlay layer; display second usage information in the fixed overlay layer; and enable zooming to change zoom level; wherein, during zooming, a zoom level of the displayed first usage information is adjusted to match a zoom level of the content objects, and wherein a zoom level of the second usage information is kept fixed. 
(Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Junuzovic before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Junuzovic for a predictable result of zooming in only on a desired layer.
 

Regarding claim 34, Junuzovic teaches:
(Junuzovic: [0087] Teaches overlay layer not being anchored to an item so that when an item is enlarged the annotations are not);
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Junuzovic before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Junuzovic for a predictable result of zooming in only on a desired layer.

Regarding claim 35, Butler teaches:
35. (New) The system of claim 29, wherein displayed usage information comprises a displayed heat map relating to the user events (Butler: [0052] heatmap of click activity).  
Regarding claim 36, Butler teaches:
36. (New) The system of claim 29, wherein the user events comprise user clicks, user selections, and user keystroke entries (Butler: [0052] heatmap of click activity).  

Regarding claim 37, Butler teaches:
37. (New) The system of claim 29, wherein the Replay Manager is configured to display an analysis box, wherein a first HTML object of the scaled overlay layer: 

([0050] table with statistics of interest associated with webpage objects); 


obtains a count value relating to the first usage information; and passes the count value to a second HTML object of the fixed overlay layer for fixed display during zooming ([0035] tracking information passed to a table [0050] table with statistics of interest associated with webpage objects).  


Regarding claim 39, Butler teaches:
39. (New) The system of claim 29, wherein the scaled overlay layer comprises a transparent Iframe (Butler [0048] teaches of an invisible iframe).

Regarding claim 40, Butler teaches:
40. (New) The system of claim 29, wherein the webpage comprises a Document Object Model (DOM) structure ([0026-0027] HTML webpage, HTML webpages having DOM’s).  

Claim 43 is similar in scope to claim 29 and rejected for similar reasons.

Claim 44 is similar in scope to claim 30 and rejected for similar reasons.

Claim 45 is similar in scope to claim 31 and rejected for similar reasons.

Claim 46 is similar in scope to claim 32 and rejected for similar reasons.

Claim 47 is similar in scope to claim 33 and rejected for similar reasons.

Claim 48 is similar in scope to claim 40 and rejected for similar reasons.

Claim 50 is similar to claim 29 and rejected for similar reasons.



Claims 38 are rejected under pre-AIA  103(a) as being unpatentable by Butler U.S. 2008/0046562 A1 in view of Junuzovic et al. 2014/0063174 A1 in view of Mel internet publication in view of Mahemoff in view of Veach US 7349876 B1.


Regarding claim 38, Butler teaches:





38. (New) The system of claim 29, wherein usage information, number of mouse clicks information ([0052] heat map of entire page), percentage of mouse clicks information ([0052] heat map of entire page), and.  

Butler does not teach:
conversion rate information

information regarding an amount of time that a user spent on a web page during a web session

However Veach teaches:conversion rate information

(Col. 7 lines 5-20 teaches of a conversion rate and amount of time on a webpage)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Veach before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Veach for a better result of generating revenue from referrals.


Claims 41-42 and 49 are rejected under pre-AIA  103(a) as being unpatentable by Butler U.S. 2008/0046562 A1 in view of Junuzovic et al. 2014/0063174 A1 in view of Mel internet publication in view of Mahemoff in view of Said US 2004/0098175.

Regarding claim 41, Said teaches:
41. (New) The system of claim 29, wherein replay and zooming take place on a mobile device.  ([0031] replay zooming on wireless device/PDA)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Said before him at the time of invention was made, to modify the web page analytics as taught by Butler to include splitting elements into separate layers as taught by Mel to include zooming as taught not magnifying overlays as taught by Said for a better result of replaying a users interaction in more detail.





Regarding claim 42, Said teaches:
42. (New) The system of claim 29, wherein, during replay, webpages and usage information is displayed on a display of a mobile device. ([0031] replay zooming on wireless device/PDA)

The motivations is the same as claim 41.

Claim 49 is similar in scope to claim 41 and rejected for similar reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)270-0603 and fax number of 571-270-0603, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 10AM-6PM EST M-F EST. If attempts to reach the examiner by telephone are unsuccessful, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN J NORRIS/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177